UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 POST-EFFECTIVE AMENDMENT NO. 2 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CONTINENTAL ALLOY WHEEL CORPORATION (Exact name of Registrant as specified in its charter) Nevada N/A 27-4510216 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 6770 – Blank Checks (Standard Industrial Classification) (Central Index Key) c/o Befumo & Schaeffer, PLLC 1treet, NW, Suite 300 Washington, DC 20006 (Address of principal executive offices, including zip code) (202) 973-0186 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Approximate Date of Commencement of Proposed Sale to Public: As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: x If this Form is filed to register additional securities for an offering pursuant to Rule 462 (b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company x (Do not check if a smaller reporting company) Calculation of Registration Fee Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Share (1) Proposed Maximum Aggregate Offering Price Amount of Registration Fee (2) Common Stock offered by the Company $ $ $ TOTAL $ $ $ (1) This is an initial offering of securities by the Registrant and no current trading market exists for our common stock. The Offering price of the common stock offered hereunder has been arbitrarily determined by the Company and bears no relationship to any objective criterion of value. The price does not bear any relationship to the assets, book value, historical earnings or net worth of the Company. In determining the Offering Price, the Company considered such factors as the prospects, if any, of similar companies, the previous experience of management, the Company's anticipated results of operations, the present financial resources of the Company, and the likelihood of acceptance of this Offering. (2) Estimated solely for purposes of calculating the registration fee pursuant to Rule 457(o). If the maximum aggregate offering price increases prior to the effective date of this registration statement, the Registrant will file a pre-effective amendment to increase the maximum dollar value being registered and pay an additional filing fee. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. 2 PROSPECTUS Continental Alloy Wheel Corporation Minimum 1,500,000 – Maximum 2,500,000 Shares of Common Stock / $0.01 per share Under the 419 registration, Continental Alloy Wheel Corporation sold 2,200,000 shares at a price of $0.01 per share to 25 investors. The proceeds from the sale of the shares in this offering were payable to Underhill Securities Corp. for the benefit of Continental Alloy Wheel Corp. All subscription funds and the securities to be issued to investors (the “Deposited Funds” and “Deposited Securities,” respectively), will be held in a separate bank account established by Underhill Securities Corp., a registered broker/dealer maintaining net capital equal to or exceeding $25,000, in which Underhill Securities Corp. acts as trustee for persons having the beneficial interests in the account. All Deposited Funds and Deposited Securities will be held for the sole benefit of the purchasers, and the books and records of Underhill Securities Corp. will indicate the name, address and interest of each person for whom the account is held. While held in the trust account, the Deposited Securities may not be traded or transferred.Except for an amount up to 10% of the Deposited Funds otherwise releasable under Rule 419, the Deposited Funds and the Deposited Securities may not be released until an acquisition meeting certain specified criteria has been consummated and 80% of investors reconfirm their investment in accordance with the procedures ser forth in Rule 419. Pursuant to these procedures, this new prospectus, which describes an acquisition candidate and its business and includes audited financial statements, will be delivered to all investors. The Company must return the pro rata portion of the Deposited Funds to any investor who does not elect to remain an investor. Unless 80% of investors elect to remain investors, all investors will be entitled to the return of a pro rata portion of the Deposited Funds (minus up to 10% which may be release to the registrant under Rule 419) and none of the Deposited Securities will be issued to investors. In the event an acquisition is not consummated by a date 18 months after the effective date of the initial registration statement, the Deposited Funds will be returned on a pro rata basis to all investors. Until 90 days after the date funds and securities are released from the trust account pursuant to Rule 419, all dealers effecting transactions in the registered securities, whether or not participating in this distribution, may be required to deliver a prospectus. Prior to this Offering, there has been no public market for our common stock. The securities offered are not listed on any national securities exchange or the Nasdaq Stock Market. We are a development stage company, which currently has no operations and has not generated any revenue. Therefore, any investment involves a high degree of risk. The Company plans to have its stock quoted on the OTCBB. In order to be quoted on the OTCBB, an authorized market maker must file a Form 211 application on our behalf in order to make a market for our common stock.There can be no assurance that a market maker will agree to file the necessary documents with FINRA, which operated the OTCBB, nor can there by any assurance that such an application for quotation will be approved or that a regular trading market will develop or that if developed, will be sustained We are an “emerging growth company” as defined in the Jumpstart Our Business Startups Act and will be subject to reduced public company reporting requirements.Investing in our ordinary shares involves risks.SEE RISK FACTORS BEGINNING ON . NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED THESE SECURITES, OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus is July 29, 2013. The information in this document is not complete and may be changed. The Company may not sell the securities offered by this document until the registration statement filed with the Securities and Exchange Commission is effective. This Prospectus is not an offer to sell these securities, and the Company is not soliciting an offer to buy these securities, in any state or other jurisdiction where the offer or sale is not permitted. 3 Table of Contents Page Explanatory Note 5 Continental Alloy Wheel Corporation 6 Summary Information and Risk Factors 6 Business Overview of Continental Alloy Wheel Corporation 6 The Offering 7 Summary Financial Information 8 Risk Factors 9 Use of Proceeds 15 Plan of Distribution 15 Description of Securities 18 Information with Respect to the Registrant 20 Audited Financial Statements of Continental Alloy Wheel Corporation F-8 Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Directors, Executive Officers, Promoters and Control Persons 27 Security Ownership of Certain Beneficial Owners and Management 29 Starpoint General Corporation (Acquisition Candidate) 32 Information Regarding the Acquisition Candidate 32 Business of the Acquisition Candidate 32 Management’s Discussion and Analysis of Financial Condition and Results of Operations 34 Security Ownership of Certain Beneficial Owners and Management 35 Directors, Executive Officers, Promoters and Control Persons 36 Audited Financial Statements of Starpoint General Corporation Unaudited Pro Forma Financial Statements 43 Exhibits and Financial Statement Schedules 48 Undertakings 49 4 EXPLANATORY NOTE This post-effective amendment no.2 is being filed pursuant to Rule 419 regarding the proposed acquisition of Starpoint General Corporation (“Starpoint” also the “Acquisition Candidate”) by Continental Alloy Wheel Corporation (“CAWC” or the “Company”). On July 22, 2013, CAWC entered into an Exchange Agreement with Starpoint to exchange 1,000 newly issued shares of CAWC for 10,000 shares of the Acquisition Candidate, representing 100% of the outstanding shares of the Acquisition Candidate.At the closing of the Exchange Agreement (which is contingent upon a 80% reconfirmation vote under Rule 419), the Acquisition Candidate will become a wholly-owned subsidiary of CAWC and CAWC will acquire the business and operations of the Acquisition Candidate. The Exchange Agreement, which contains customary representations, warranties, and conditions, is filed with this post-effective amendment no.2 Exhibit 10.2. Starpoint is a corporate advisory firm, providing strategic advice to growth companies in emerging markets. Utilizing Starpoint management’s knowledge of financial markets Starpoint provides strategic advice, design and implementation of corporate restructuring plans and assists clients with access to capital markets.Starpoint has a business value greater than the maximum offering proceeds of CAWC’s public offering. See additional information in Business of the Acquisition Candidate below. Investors are being asked to reconfirm their investment given the proposed acquisition of Starpoint and such acquisition will not be completed unless at least 80% of the investors in this offering reconfirm their investment. Within five business days after the effective date of this post-effective amendment, the Company shall send by first class mail to each investor a copy of the prospectus contained in this post-effective amendment. Each investor wishing to remain an investor must notify the Company in writing that the investor elects to remain an investor. Investors’ notifications should be sent by first class mail to:Continental Alloy Wheel Corp., c/o Befumo & Schaeffer, PLLC, 1treet, NW Suite 300, Washington, DC 20006, and MUST be actually received by the Company no later than , 2013. 5 SUMMARY INFORMATION AND RISK FACTORS PROSPECTUS SUMMARY The following summary is qualified in its entirety by detailed information appearing elsewhere in this Prospectus ("Prospectus"). Each prospective investor is urged to read this Prospectus, and the attached Exhibits, in their entirety. QUOTATION ON OTCBB CAWC plans to have its stock quoted on the OTCBB. In order to be quoted on the OTCBB, an authorized market maker must file a Form 211 application on our behalf in order to make a market for our common stock.There can be no assurance that a market maker will agree to file the necessary documents with FINRA, which operates the OTCBB, nor can there by any assurance that such an application for quotation will be approved or that a regular trading market will develop or that if developed, will be sustained. CONTINENTAL ALLOY WHEEL CORPORATION Business Overview CAWC was incorporated in the State of Nevada on December 28, 2010 by Andrew J. Befumo, the initial director, for the purpose of creating a corporation that could be used to consummate a merger or acquisition. Mr. Befumo serves as President, Secretary, Treasurer and Director, and currently owns 82 % of CAWC’s outstanding common shares.Following CAWC’s formation, Mr. Befumo determined next to proceed with filing a Form S-1. CAWC has been in the developmental stage since inception and has no operations to date. Our auditor has expressed substantial doubt about CAWC’s ability to continue as a going concern. As of July 22, 2013 , CAWC has $542 in cash on hand. CAWC’s net loss for the period of December 28, 2010 (inception) to March 31, 2013 was $43,920. Mr. Befumo, the President and Director, elected to commence implementation of our principal business purpose, described below under "Plan of Operation." As such, we can be defined as a "shell" company, whose sole purpose at this time is to locate and consummate a merger or acquisition with a private entity. The Company will utilize word of mouth to locate a merger or acquisition candidate. The Company must consummate a merger or acquisition by a date 18 months after the effective date of the initial registration statement or refund investors funds as described herein. It is anticipated that the most likely consideration for such merger or acquisition will be in common stock of the Company. The proposed business activities described herein classify us as a "blank check" company. Management does not intend to undertake any efforts to cause a market to develop in the Company's securities until such time as the Company has successfully implemented its business plan described herein. Accordingly, the current shareholder of the Company has executed and delivered a "lock-up" letter agreement, affirming his/her ownership in his/her respective shares of the Company's common stock until such time as the Company has successfully consummated a merger or acquisition and the Company is no longer classified as a "blank check" company. In order to provide further assurances that no trading will occur in the Company's securities until a merger or acquisition has been consummated, the current shareholder has agreed to place his/her respective certificates in an escrow account until such time as a merger or acquisition has been successfully consummated. However, while we believe that the procedures established to preclude any sale of our securities prior to closing of a merger or acquisition will be sufficient, there can be no assurances that the procedures established herein will unequivocally limit any shareholder to sell their respective securities before such closing. 6 The maximum offering proceeds may not be sufficient capital to acquire an operating business thus the Company may require future stock sales and/or possible debt. As of the date of this Prospectus, CAWC has 12,200,000 shares of $0.001 par value common stock issued and outstanding, CAWC’s corporate offices are located at 1treet, NW, Suite 300, Washington, DC 20006, with a telephone number of (202) 973-0186. CAWC currently shares office space with Befumo & Schaeffer, PLLC and Befumo & Schaeffer, PLLC provides the office space at no cost to CAWC. CAWC’s fiscal year end is December 31. THE OFFERING In August 2012, CAWC sold 2,200,000 shares of common stock, par value $0.001 per share, to 25 individual investors.The gross offering proceeds received to date are $22,000.There was zero dollars paid for underwriting commissions, underwriting expenses and dealer allowances.None of the offering proceeds have been disbursed to CAWC to date, directly or indirectly.The amount remaining in the trust account is $22,000. The reconfirmation offer must commence within five (5) business days after the effective date of this post-effective amendment.Pursuant to Rule 419, the terms of the reconfirmation offer must include the following conditions: (i) Within 5 business days after the effective date of the post-effective amendment, the registrant shall send by first class mail or other equally prompt means, to each purchaser of securities held in trust, a copy of the prospectus contained in the post-effective amendment and any amendment or supplement thereto; (ii) Each purchaser shall have no fewer than 20 business days and no more than 45 business days from the effective date of the post-effective amendment to notify the registrant in writing that the purchaser elects to remain an investor.If the registrant has not received such written notification by the 45 th business day following the effective date of the post-effective amendment, funds held in the trust account shall be sent by first class mail or other equally prompt means to the purchaser within 5 business days. (iii) The acquisition meeting the criteria set forth in herein (80% of the fair market value of the offering) will be consummated if a sufficient number of purchasers (holders of 80% of the shares purchased) confirm their investments; and (iv) If a consummated acquisition meeting the requirements of this section has not occurred by a date 18 months after the effective date of the initial registration statement, funds held in the trust account shall be returned by first class mail or equally prompt means to the purchaser within 5 business days following that date. The trust funds cannot be released until: 1. The trustee has received a signed representation from the registrant, together with other evidence acceptable to the trustee, that the requirements of paragraph i, ii and iii above have been met; and 2. Consummation of an acquisition meeting the requirements of paragraph iii above. 7 Each investor will have no fewer than 20, and no more than 45, business days from the effective date of the post-effective amendment to notify CAWC in writing that the investor elects to remain an investor.Within five business days after the effective date of this post-effective amendment, the Company shall send by first class mail to each investor a copy of the prospectus contained in this post-effective amendment. Each investor wishing to remain an investor must notify the Company in writing that the investor elects to remain an investor. Investors’ notifications should be sent by first class mail to: Continental Alloy Wheel Corp. c/o Befumo & Schaeffer, PLLC 1treet, NW Suite 300 Washington, DC 20006 If CAWC does not receive written notification of any investor’s election to remain an investor by , 2013, the pro rata portion of the Deposited Funds held in the trust account on such investor's behalf will be returned to the investor within five business days by first class mail or other equally prompt means. The acquisition will be consummated only if 80% of the shares sold in the offering reconfirm their investments.If a consummated acquisition has not occurred by a date 18 months after the effective date of the initial registration statement, the Deposited Funds shall be returned to all investors on a pro rata basis within five business days by first class mail or other equally prompt means. SUMMARY FINANCIAL INFORMATION The following table sets forth summary financial data derived from our financial statements. The data should be read in conjunction with the financial statements, related notes and other financial information included in this Prospectus. Statements of operations data Dec. 28, 2010 (Inception) through March 31, 2013 Revenue $ 0 Expenses: General and administrative expenses 43,920 Total Expenses 43,920 Net Income (Loss) $ (43,920 ) 8 Balance sheet data March 31, 2013 ASSETS Current Assets Cash $ Prepaid Expenses $ 2,500 Total current assets 3,042 Restricted Cash 22,000 Total assets $ 25,042 LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities Current Liabilities $ 26,601 Non-Current Liabilities - Total Liabilities $ 26,601 Stockholders’ Equity Common stock Additional paid-in capital ( 10,361 ) (Deficit) accumulated during development stage ( 43,920 ) Total stockholder's deficit (23,559 ) Total liabilities and stockholder's deficit $ 25,042 RISK FACTORS Investment in CAWC securities involves certain risks and is suitable only for investors of substantial financial means. Prospective investors should carefully consider the following risk factors in addition to the other information contained in this Prospectus, before making an investment decision concerning the common stock. 9 RISKS ASSOCIATED WITH CAWC SOLE OFFICER AND DIRECTOR MAY HINDER OPERATIONS. CAWC’s operations depend solely on the efforts of Andrew J. Befumo, the sole officer and director of the Company. Mr. Befumo has no experience related to public company management, nor as a principal accounting officer. Because of this, we may be unable to develop our business or manage our public reporting requirements. We cannot guarantee that we will be able overcome any such obstacles. BECAUSE OUR SOLE OFFICER AND DIRECTOR WILL CONTINUE TO OWN A SUBSTANTIAL AMOUNT OF OUR STOCK OTHER INVESTORS WILL HAVE MINIMAL INFLUENCE OVER OUR BUSINESS.Andrew Befumo, CAWC’s sole officer and director, currently owns 82 % of CAWC outstanding common stock, and will continue to own 82% of CAWC common stock after CAWC’s acquisition of Starpoint. As a result, he will have significant influence over the outcome of matters submitted to our stockholders for approval, including the election of directors. His large stake in our company could also affect the market price of our common stock by, for example, delaying, deferring or preventing a change in corporate control, impeding a merger, consolidation, takeover or other business combination involving us, or discouraging a potential acquirer from making a tender offer or otherwise attempting to obtain control of us. POTENTIAL CONFLICTS OF INTEREST MAY RESULT IN LOSS OF BUSINESS. Andrew J. Befumo is a practicing attorney and may become involved in other employment opportunities and therefore, may periodically face a conflict in selecting between us and other personal and professional interests. While Mr. Befumo currently has no conflicts in regards to acting as our sole officer and director, in the event that a conflict of interest arises with respect to one of Mr. Befumo’s clients he may be forced to resign.If we lose Andrew J. Befumo to other pursuits without a sufficient warning, we may, consequently, go out of business. LACK OF BLANK CHECK EXPERIENCE MAY LIMIT BUSINESS COMBINATIONS OR RESULT IN POOR ANALYSIS. Our officer has not served as an officer or director of a development stage company with the business purpose of acquiring a target business. His inexperience may affect his ability to adequately evaluate and successfully consummate the proposed acquisition of Starpoint.   RULE ule 419 generally requires that the securities to be issued and the funds received in a blank check offering be deposited and held in a trust account until an acquisition meeting specified criteria is completed. Before the acquisition can be completed and before the funds and securities can be released, the issuer in a blank check offering is required to update its registration statement with a post-effective amendment. After the effective date of any such post-effective amendment, we are required to furnish investors with the prospectus produced thereby containing information, including audited financial statements, regarding the proposed acquisition candidate and its business. Investors must be given no fewer than 20 and no more than 45 business days from the effective date of the post-effective amendment to decide to remain investors or require the return of their investment funds. Any investor not making a decision within said period is automatically to receive a return of his investment funds. Although investors may request the return of their investment funds in connection with the reconfirmation offering required by Rule 419, the Company's shareholders will not be afforded an opportunity specifically to approve or disapprove any particular transaction involving the purchase of Shares from management. PROHIBITION TO SELL OR OFFER TO SELL SHARES IN TRUST ACCOUNT MAY LIMIT LIQUIDITY. According to Rule 15g-8 as promulgated by the SEC under the Securities Exchange Act of 1934, as amended (the "Exchange Act"), it shall be unlawful for any person to sell or offer to sell Shares (or any interest in or related to the Shares) held in the Rule 419 trust account other than pursuant to a qualified domestic relations order or by will or the laws of descent and distribution. As a result, contracts for sale to be satisfied by delivery of the Deposited Securities (e.g., contracts for sale on a when, as, and if issued basis) are prohibited. DISCRETIONARY USE OF PROCEEDS; "BLANK CHECK" OFFERING LEADS TO UNCERTAINTY AS TO FUTURE BUSINESS SUCCESS. As a result of management's broad discretion with respect to the specific application of the net proceeds of th e company’s Offering, the Offering can be characterized as a "blank check" offering. Although substantially all of the net proceeds of the Offering are intended to be applied toward effecting the proposed Business Combination, such proceeds are not otherwise being designated for any more specific purposes. Accordingly, there can be no assurance that determinations ultimately made by us relating to the specific allocation of the net proceeds of the offering will permit us to achieve our business objectives or those of the Acquisition Candidate . 10 REGULATIONS CONCERNING "BLANK CHECK" ISSUERS MAY LIMIT BUSINESS COMBINATIONS. The ability to register or qualify for sale the Shares for both initial sale and secondary trading is limited because a number of states have enacted regulations pursuant to their securities or "blue sky" laws restricting or, in some instances, prohibiting, the sale of securities of "blank check" issuers, such as us, within that state. In addition, many states, while not specifically prohibiting or restricting "blank check" companies, may not register the Shares for sale in their states. Because of such regulations and other restrictions, our selling efforts, and any secondary market which may develop, may only be conducted in those jurisdictions where an applicable exemption is available or a blue sky application has been filed and accepted or where the Shares have been registered. NO OPERATING HISTORY OR REVENUE AND MINIMAL ASSETS RESULTS IN NO ASSURANCE OF SUCCESS. We have no operating history nor any revenues or earnings from operations. Neither CAWC nor the Acquisition Candidate have significant assets or financial resources. We will, in all likelihood continue to sustain operating expenses without corresponding revenues. This may result in us incurring a net operating loss, which will increase continuously until we can become profitable . Because the Merger Candidate also has no significant operating history, revenues, or earnings from operations, there is no assurance that consummation of the proposed acquisition will result in our success. SPECULATIVE NATURE OF OUR PROPOSED OPERATIONS RESULTS IN NO ASSURANCE OF SUCCESS. The success of our proposed plan of operation will depend to a great extent on the operations, financial condition and management of the identified business opportunity. In the event we complete the proposed acquisition of Starpoint, the success of our operations may be dependent upon management of Starpoint and numerous other factors beyond our control. NO ACTIVE TRADING MARKET MAY MEAN THE SHARES ARE ILLIQUID. The Company plans to have its stock quoted on the OTCBB. In order to be quoted on the OTCBB, an authorized market maker must file a Form 211 application on our behalf in order to make a market for our common stock.There can be no assurance that a market maker will agree to file the necessary documents with FINRA, which operates the OTCBB, nor can there be any assurance that such an application for quotation will be approved or that a regular trading market will develop or that if developed, will be sustained.   UP TO 10% OF THE PROCEEDS FROM THE OFFERING MAY BE RELEASED TO THE COMPANY UPON COMPLETION OF THE OFFERING AND THEREFORE MAY NOT BE RETURNED TO INVESTORS.In the event that CAWC fails to complete a business combination, the investors shall receive a pro-rata share of the investment funds.Because up to 10% of the proceeds from the Offering may be released to the Company upon completion of the Offering, investors may receive back less than the total amount of their investment in the event that a business combination is not completed within 18 months of the closing of the Offering. CONTINUED MANAGEMENT CONTROL, LIMITED TIME AVAILABILITY MAY LIMIT BUSINESS COMBINATIONS. Mr. Befumo anticipates devoting between 10 to 20 hours per month to CAWC’s business. Our officer has not entered into written employment agreements with us and is not expected to do so in the foreseeable future. We have not obtained key man life insurance on our officer and director. Notwithstanding the combined limited experience and time commitment of our officer and director, loss of the service of this individual would adversely affect our development of our business and its likelihood of continuing operations. See "MANAGEMENT." CONFLICTS OF INTEREST – MAY RESULT IN A LOSS OF BUSINESS. CAWC’s officer and director may in the future participate in other business ventures, which compete directly with us. Additional conflicts of interest and non-arms length transactions may also arise in the future in the event our officer and directors is involved in the management of any firm with which we transact business. There is no plan to complete a merger with, or acquisition of, any entity in which our management serve as officer, director or partner, or in which he or his family members own or hold any ownership interest. FAILURE TO REGISTER A CLASS OF SECURITIES MAY HAVE DETRIMENTAL EFFECTS. CAWC intends to register its common shares under the Exchange Act. In the event that we do not register a class of securities under the Exchange Act , or in the event that we do not maintain such registration, our periodic disclosure requirements will be discontinued, and proxy rules and section 16 of the Exchange Act will no longer be applicable.The inapplicability of these rules and requirements would be detrimental to your right to receive important information, including, but not limited to, financial information of the company, securities holdings of affiliates and owners of more that 10% of the company, as well as important information in advance of our annual meeting.Furthermore, the inapplicability of these rules and requirements may have a material adverse effect on the value and liquidity of our securities. 11 OUR AUDITORS HAVE ISSUED A GOING CONCERN OPINION REFLECTING THAT WE MAY HAVE DIFFICULTY CONTINUING OPERATIONS. CAWC’s auditors have issued a going concern opinion. This means that there is substantial doubt that we can continue as an ongoing business for the next 12 months. The financial statements do not include any adjustments that might reduce the uncertainty about our ability to continue in business. As such we may have to cease operations and you could lose your investment. We lack an operating history and have losses that we expect to continue into the future. There is no assurance our future operations will result in profitable revenues. If we cannot generate sufficient revenues to operate profitably, we will cease operations and you will lose your investment. CAWC SHARES ARE CONSIDERED PENNY STOCKS WHICH LIMITS THEIR LIQUIDITY.Because the Securities and Exchange Commission imposes additional sales practice requirements on brokers who deal in shares that are penny stocks, some brokers may be unwilling to trade them. This means that you may have difficulty reselling your shares and this may cause the price of the shares to decline. CAWC’s shares are classified as penny stocks (and will continue to be classified as penny stocks after acquisition of Starpoint) and are covered by Section 15(g) of the Securities Exchange Act of 1934 and the rules promulgated thereunder which impose additional sales practice requirements on brokers/dealers who sell our securities. For sales of CAWC securities, the broker or dealer must make a special suitability determination and receive from you a written agreement prior to making a sale for you. Because of the imposition of the foregoing additional sales practices, it is possible that brokers will not want to make a market in CAWC shares. This could prevent you from reselling your shares and may cause the price of the shares to decline. LACK OF DIVERSIFICATION MAY LIMIT FUTURE BUSINESS. CAWC’s activities will be limited to those engaged in by the business opportunity which we merge with or acquire. CAWC’s inability to diversify our activities into a number of areas may subject us to economic fluctuations within a particular business or industry and therefore increase the risks associated with the Company's operations. POSSIBLE INVESTMENT COMPANY ACT REGULATION MAY INCREASE COSTS. Although CAWC is subject to regulation under the Securities Exchange Act of 1933, we believe we will not be subject to regulation under the Investment Company Act of 1940, insofar as CAWC will not be engaged in the business of investing or trading in securities. In the event that a business combination with Starpoint results in our holding passive investment interests in a number of entities, CAWC could be subject to regulation under the Investment Company Act of 1940. In such event, CAWC would be required to register as an investment company and could be expected to incur significant registration and compliance costs. CAWC has obtained no formal determination from the Securities and Exchange Commission as to our status under the Investment Company Act of 1940 and, consequently, any violation of such Act would subject CAWC to material adverse consequences. BECAUSE THE COMPANY HAS A LARGE AMOUNT OF AUTHORIZED BUT UNISSUED COMMON STOCK, INVESTORS’ SHARES IN THE COMPANY MAY BE DILUTED. CAWC has an authorized capital of 75,000,000 common shares. Currently, over 80% of the CAWC’s common stock remains authorized but unissued.The authorized but unissued common stock may be issued in an acquisition or in other transactions.The issuance of our authorized but unissued common stock may have a substantial dilutive effect on the CAWC’s existing stockholders.Furthermore, the issuance of a large number of the CAWC’s authorized shares may result in a change of control or management. BLUE SKY CONSIDERATIONS MAY LIMIT SALES IN CERTAIN STATES. Because the none of CAWC’s securities have been registered for resale under the blue sky laws of any state, and we have no current plans to register or qualify our shares in any state, the holders of such shares and persons who desire to purchase them in any trading market that might develop in the future, should be aware that there may be significant state blue sky restrictions upon new investors to purchase the securities which could reduce the size of the potential market. As a result of recent changes in federal law, non-issuer trading or resale of our securities is exempt from state registration or qualification requirements in most states. However, some states may continue to attempt to restrict the trading or resale of blind-pool or "blank-check" securities. Accordingly, investors should consider any potential secondary market for our securities to be a limited one. WE WILL INCUR ONGOING COSTS AND EXPENSES AND HAVE NO SOURCES OF REVENUE. CAWC is subject to the reporting requirements of the Securities Exchange Act of 1934.While CAWC’s sole officer and director has agreed to advance funds as necessary, there is no written agreement between CAWC and our sole officer and director regarding advancing funds to the Company. In the event that CAWC’s sole officer and director does not advance sufficient funds to maintain operations, CAWC may be forced to cease operations. In the event that CAWC ceases operations you may lose some or all of your investment. 12 BUSINESS ANALYSIS BY NON-PROFESSIONALS MAY INCREASE THE RISK OF POOR ANALYSIS. Analysis of the Acquisition Candidate’s operations will has been undertaken by our sole officer and director who is not a professional business analyst. Thus the depth of such analysis may not be as great as if undertaken by a professional, which increases the risk that a business combination with the Acquisition Candidate will be detrimental to CAWC. ARBITRARY OFFERING PRICE MEANS SHARES MAY NOT REFLECT FAIR MARKET VALUE. The Offering price that CAWC investors paid for their securities has been arbitrarily determined and bears no relation to book value, assets, earnings, or any other objective criteria of value. There can be no assurance that, even if the proposed acquisition of Starpoint occurs, and even if a public trading market develops for our securities, the Shares will attain market values commensurate with the price that the CAWC investors paid for their shares. NO PUBLIC MARKET FOR OUR SECURITIES MAY LIMIT THE LIQUIDITY OF SHARES. There is no public market for CAWC securities, and there can be no assurance that an active trading market will develop or that investors in CAWC securities will be able to res ell their securitiesThe market price of CAWC securities may be affected significantly by factors such as announcements by us or our competitors, variations in our results of operations, and market conditions in general. Movements in prices of stock may also affect the market price in general. As a result of these factors, investors may not be able to liquidate an investment in CAWC shares readily or at all. RISKS ASSOCIATED WITH ACQUISTION CANDIDATE THE GLOBAL FINANCIAL CRISIS MAY SIGNIFICANTLY IMPACT MERGER CANDIDATE’S BUSINESS AND FINANCIAL CONDITION FOR THE FORESEEABLE FUTURE. Starpoint’s business is dependent upon the ability of businesses to thrive and grow. The continued credit crisis and related turmoil in the global financial system may adversely impact Starpoint’s business and financial condition, and Starpoint may face challenges if conditions in the financial markets do not improve. The ability of the merger candidate to access the capital markets may be restricted at a time when it would like, or need, to raise financing, which could have an impact Starpoint’s flexibility to react to changing economic and business conditions. WE NEED ADDITIONAL CAPITAL TO OPERATE MERGER CANDIDATE’S BUSINESS, AND FAILURE TO OBTAIN ADDITIONAL CAPITAL WILL HAVE A MATERIAL ADVERSE EFFECT. We require additional financing to operate Starpoint’s business. The amount required depends upon our business operations, and our ability to get and retain new clients. We may be unable to secure this additional required financing on a timely basis, under terms acceptable to us, or at all. To obtain additional financing, we will likely sell additional equity securities, which will further dilute shareholders' ownership in us. The terms of securities we issue in future capital transactions may be more favorable to our new investors, and may include preferences, superior voting rights and the issuance of other derivative securities, and issuances of incentive awards under equity employee incentive plans, which may have a further dilutive effect. We may incur substantial costs in pursuing future capital financing, including investment banking fees, legal fees, accounting fees, securities law compliance fees, printing and distribution expenses and other costs.We may also be required to recognize non-cash expenses in connection with certain securities we may issue, such as convertible notes, which may adversely impact our financial condition. Our ability to obtain needed financing may be impaired by such factors as the capital markets (both generally and in the corporate advisory sector in particular), our status as a new enterprise without a significant demonstrated operating history and/or the loss of key management.Further,If the amount of capital we are able to raise from financing activities, together with our revenues from operations, is not sufficient to satisfy our capital needs, we may be required to cease operations. ACQUISITION CANDIDATE’S BUSINESS IS DEPENDENT UPON ITS SOLE OFFICER.A LOSS OF STARPOINT’S OFFICER WOULD HAVE A MATERIAL ADVERSE EFFECT. Starpoint’s business is highly dependent upon the services, knowledge and network of business contacts of Mr. Davis Cohen, Starpoint’s sole officer and director. If Mr. Cohen terminated his services with Starpoint it would have a detrimental effect on the ability of Starpoint to implement its business plan. 13 NEITHER ACQUISITION CANDIDATE NOR CAWC HAS PREVIOUS OPERATING HISTORY IN THE CORPORATE ADVISORY INDUSTRY, WHICH MAY RAISE SUBSTANTIAL DOUBT AS TO OUR ABILITY TO SUCCESSFULLY DEVELOP PROFITABLE BUSINESS OPERATIONS. Both Starpoint and CAWC have limited operating histories. The proposed merger and resulting business operations must be considered in light of the risks, expenses, and difficulties frequently encountered in establishing a business in the corporate advisory sector. Starpoint has only one client, and has not generated any significant revenues to date. There is nothing at this time on which to base an assumption that Starpoint’s business operations will prove to be successful in the long-term. Our future operating results will depend on many factors, including: our ability to raise adequate working capital; the level of our competition; our ability to attract and maintain key management and employees; and our ability to attract new clients. LACK OF DIVERSIFICATION WILL INCREASE THE RISKS ASSOCIATED WITH ACQUISITION CANDIDATE’S BUSINESS, AND ITS FINANCIAL CONDITION AND RESULTS OF OPERATIONS MAY DETERIORATE IF IT FAILS TO DIVERSIFY. Starpoint’s business focuses on corporate advisory services, and it currently has a single client, and CAWC has no other business prospects. Larger companies have the ability to manage their risk by diversification.However, Starpoint lacks diversification, both in terms business scope, and a small number of clients.As a result, Starpoint will likely be impacted more acutely by factors affecting its industry or the regions in which it operates than it would if its business were more diversified.If Starpoint cannot diversify or expand its operations, our financial condition and results of operations could deteriorate. ACQUISITION CANDIDATE FACES COMPETITION FOR A LIMITED POOL OF INVESTMENT OPPORTUNITIES WHICH MAY REDUCE ITS POTENTIAL PROFITS. There are other companies operating in a similar sector to the Starpoint, actively seeking clients in emerging markets. A number of these competitors may be substantially larger and may have considerably greater financial, technical and marketing resources than either Starpoint or CAWC.Some of the other companies in this market may be more successful and have more experience and money than Starpoint.Competition may lead to either an over-supply of business similar to Starpoint’s, orto prices for providing services being driven down as a result of potential advisers trying to win new business. The existence of such competition may have a material adverse impact on the Starpoint’s ability to secure investment opportunities and ultimately reduce the Starpoint’s potential profits. ACQUISITION CANDIDATE HAS A LIMITED OPERATING HISTORY AND MAY NOT GENERATE ENOUGH REVENUES TO STAY IN BUSINESS. Starpoint was organized in June 2013 and has had limited operations since its inception from which to evaluate its business and prospects. There can be no assurance that future proposed operations will be implemented successfully or that Starpoint will ever be profitable. Starpoint’s limited financial resources are significantly less than those of its competition.If we are unable to sustain Starpoint’s operations, you may lose your entire investment. Starpoint faces all the risks inherent in a new business, including the expenses, difficulties, complicationsand delays frequently encountered in connection with conducting operations, including capital requirements and management's potential underestimation of initial and ongoing costs. In evaluating Acquisition Candidate’s business and prospects, these difficulties should be considered. If Starpoint is unable to achieve profitability CAWC may be forced to curtail operations and go out of business. Special Note Regarding Forward-Looking Statements This Prospectus contains forward-looking statements about our business, financial condition and prospects that reflect our management’s assumptions and beliefs based on information currently available. We can give no assurance that the expectations indicated by such forward-looking statements will be realized. If any of our assumptions should prove incorrect, or if any of the risks and uncertainties underlying such expectations should materialize, the actual results may differ materially from those indicated by the forward-looking statements. The key factors that are not within our control and that may have a direct bearing on operating results include, but are not limited to, acceptance of the proposed services that we expect to market, our ability to establish a substantial customer base, managements’ ability to raise capital in the future, the retention of key employees and changes in the regulation of the industry in which we function. 14 There may be other risks and circumstances that management may be unable to predict. When used in this document, words such as, “believes,” “expects,” “intends,” “plans,” “anticipates,” “estimates” and similar expressions are intended to identify and qualify forward-looking statements, although there may be certain forward-looking statements not accompanied by such expressions. USE OF PROCEEDS Without realizing the offering proceeds, CAWC will not be able to commence planned operations and implement its business plan. Please refer to the section, herein, titled "Management's Discussion and Plan of Operation" for further information. CAWC intends to use the proceeds from this offering as follows: $22,000 Raised in Offering Application of Proceeds $ % of total Total Offering Proceeds $ 22,000 100.00 % Net Offering Proceeds $ 22,000 100.00 % General Working Capital $ 22,000 100.00 % Total Use of Proceeds $ 22,000 100.00 % CAWC intends to use 100% of the proceeds from the Offering to merge with, or acquire a business. CAWC does not intend to use any of the proceeds to pay administrative and/or operating expenses, or for any other purpose. CAWC may withdraw up to 10% of the proceeds of th e Offering prior to the anticipated merger or business acquisition and will use these funds to pay expenses associated with the merger or business acquisition.The remaining 90% of proceeds of th e Offering will remain in trust in accordance with the procedures set forth in Rule 419. Expenses associated with merging with or acquiring a business include advertising, mailing and shipping for due diligence materials, payments to third party non-affiliates, including bookkeepers, auditors, transfer agents, and others performing services to effect such merger, and possible travel. To date, none of the offering proceeds have been disbursed to CAWC and the gross offering proceeds in the amount of $22,000 remain in trust with Underhill Securities Corp. DETERMINATION OF OFFERING PRICE CAWC sold 2,200,000 common shares at a price of $0.01 per share to 25 investors in the offering. The offering price of the common stock was arbitrarily determined and bears no relationship to any objective criterion of value. The price does not bear any relationship to our assets, book value, historical earnings or net worth. No valuation or appraisal has been prepared for our business. We cannot assure you that a public market for our securities will develop or continue or that the securities will ever trade at a price higher than the offering price. DILUTION Since no new shares are being issued as a result of this post-effective amendment, there will be no dilution to the current shareholders. PLAN OF DISTRIBUTION There is no public market for CAWC common stock. CAWC common stock is currently held by twenty six shareholders. Therefore, the current and potential market for CAWC common stock is limited and the liquidity of our shares may be severely limited. To date, we have made no effort to obtain listing or quotation of our securities on a national stock exchange or association. We have not identified or approached any broker/dealers with regard to assisting us to apply for such listing. We are unable to estimate when we expect to undertake this endeavor or that we will be successful. In the absence of listing, no market is available for investors in our common stock to sell their shares. We cannot guarantee that a meaningful trading market will develop or that we will be able to get our common stock listed for trading. 15 If the stock ever becomes tradable, the trading price of our common stock could be subject to wide fluctuations in response to various events or factors, many of which are beyond our control. As a result, investors may be unable to sell their shares at or greater than the price at which they are being offered. Monies received by the trustee in connection with sales of our securities were deposited immediately into a trust account. Andrew J. Befumo did not receive commissions for any sales originated on our behalf. We believe that Andrew J. Befumo was exempt from registration as a broker under the provisions of Rule 3a4-1 promulgated under the Securities Exchange Act of 1934. In particular, Andrew J. Befumo: 1. was not subject to a statutory disqualification, as that term is defined in Section 3(a)39 of the Act, at the time of his or her participation; and 2. was not to be compensated in connection with his participation by the payment of commissions or other remuneration based either directly or indirectly on transactions in securities; and 3. was not an associated person of a broker or dealer; and 4. Met the conditions of the following: a. Primarily performs, or is intended primarily to perform at the end of the o ffering, substantial duties for or on behalf of the issuer otherwise than in connection with transactions in securities; and b. Was not a broker or dealer, or associated persons of a broker or dealer, within the preceding 12 months; and c. Did not participate in selling an offering of securities for any issuer more than once every 12 months other than in reliance on paragraphs within this section, except that for securities issued pursuant to rule 415 under the Securities Act of 1933, the 12 months shall begin with the last sale of any security included within one rule 415 registration. Our sole officer and director, Andrew J. Befumo, did not purchase any securities in the Offering. DEPOSIT INTO TRUST ACCOUNT In August of 2012, Continental Alloy Wheel Corp sold 2,200,000 common shares of stock at a price of $0.01 per share. The gross offering proceeds and all securities issued (the "Deposited Funds" and "Deposited Securities," respectively) are being held in a trust account with Underhill Securities Corp., (the “Trustee”) a registered broker/dealer maintaining net capital equal to or exceeding $25,000, in which Underhill Securities Corp. acts as trustee for persons having the beneficial interests in the account.The Trustee’s duties with respect to the Deposited Funds and Deposited Securities is governed by a Trust Agreement containing certain terms and provisions specified by Rule 419, and as described below. The proceeds from the sale of the shares in our offering were payable to Underhill Securities Corp., and the Trustee deposited the proceeds in a non-interest bearing bank account at Wells Fargo Bank, wherein neither the Company nor any subscriber will receive interest no matter how long subscriber funds might be held, and wherein the proceeds shall remain until the conditions prescribed in the Trust Agreement are met. 16 DEPOSIT OF SECURITIES All securities issued in connection with the offering were deposited directly into the trust account promptly upon issuance. The identity of the purchaser of the securities was included on the stock certificates or other documents evidencing such securities. The Deposited Securities are being held for the sole benefit of the purchasers, and the purchasers shall have voting rights with respect to Deposited Securities held in their names. The Deposited Securities may not be sold or transferred other than by will or the laws of descent and distribution, or pursuant to a qualified domestic relations order as defined by the Internal Revenue Code of 1986 as amended (26 U.S.C. 1 et seq.), or Title 1 of the Employee Retirement Income Security Act (29 U.S.C. 1001 et seq.), or the rules thereunder. RELEASE OF DEPOSITED SECURITIES AND DEPOSITED FUNDS CAWC’s offering closed in August of 2012.2,200,000 Shares were sold for offering proceeds of $22,000.The offering proceeds and securities issued to investors in the offering are held in a trust account pursuant to Rule 419. The trust will terminate upon the happening of one of the following: 1) confirmation by Continental Alloy Wheel Corporation’s legal counsel that a reconfirmation offering has been completed and an acquisition consummated or 2) failure to complete the reconfirmation offering by a date 18 months after the effective date of the initial registration statement. In the event of termination, funds and securities shall be delivered as described herein. Once the offering is completed, the registrant may receive up to 10 percent of the proceeds remaining after payment of allowances permitted by Rule 419(b)(2)(vi) of the Securities Act of 1933. The Deposited Funds and Deposited Securities will be released by the trustee to CAWC and to investors, respectively, only after the trustee has determined that: CAWC has executed an agreement for the acquisition of a business, the value of which represents at least 80% of the maximum offering proceeds; CAWC has filed the required post-effective amendment; the post-effective amendment has been declared effective; CAWC has successfully completed a reconfirmation offering having the conditions prescribed by Rule 419; including that at least 80% of the shares sold in the offering must have voted in favor of reconfirmation; and the acquisition meeting the above criteria has been consummated. POST-EFFECTIVE AMENDMENT On July 22, 2013, CAWC entered into an Exchange Agreement with Starpoint General Corporation to exchange 1,000 newly issued shares of CAWC for 10,000 shares of the Starpoint, representing 100% of Starpoint’s outstanding shares. Starpoint’s business is valued at greater than 80% of the maximum offering proceeds . This post effective amendment on Form S-1 updates CAWC’s initial registration statement and contains information about: the proposed acquisition candidate and its business, including audited financial statements; the results of the offering; and the use of the funds disbursed from the trust account. The post-effective amendment also includes the terms of the reconfirmation offer mandated by Rule 419. 17 RECONFIRMATION OFFERING Within five business days after the effective date of this post-effective amendment, CAWC shall commence a Reconfirmation Offering, pursuant to Rule 419, which shall include the following conditions: (1) The prospectus contained in this post-effective amendment will be sent by CAWC to each investor whose securities are held in the trust account within five business days after the effective date of this post-effective amendment; (2) Each investor will have no fewer than 20, and no more than 45, business days from the effective date of this post-effective amendment to notify CAWC in writing that the investor elects to remain an investor; (3) If CAWC does not receive written notification from any investor within 45 business days following the effective date of this post-effective amendment, the pro rata portion of the Deposited Funds held in the trust account on such investor's behalf will be returned to the investor within five business days by first class mail or other equally prompt means; (4) The acquisition will be consummated only if 80% of the shares sold in the offering reconfirm their investments; and (5) If a consummated acquisition has not occurred by a date 18 months after the effective date of the initial registration statement, Deposited Funds held in the trust account shall be returned to all investors on a pro rata basis within five business days by first class mail or other equally prompt means. DESCRIPTION OF CAWC SECURITIES COMMON STOCK Continental Alloy Wheel Corp.is authorized to issue 75,000,000 shares of common stock, $0.001 par value and no shares of preferred stock. CAWC has issued 12,200,000 shares of common stock to date held by twenty-six (26) shareholders of record. The holders of CAWC’s common stock: 1. Have equal ratable rights to dividends from funds legally available therefore, when, as and if declared by the Board of Directors; 2. Are entitled to share ratably in all of assets available for distribution to holders of common stock upon liquidation, dissolution, or winding up of corporate affairs; 3. Do not have preemptive, subscription or conversion rights and there are no redemption or sinking fund provisions or rights; and 4. Are entitled to one vote per share on all matters on which stockholders may vote. The SEC has adopted rules that regulate broker/dealer practices in connection with transactions in penny stocks. Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange system). The penny stock rules require a broker/dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document prepared by the SEC that provides information about penny stocks and the nature and level of risks in the penny stock market. The broker/dealer also must provide the customer with bid and offer quotations for the penny stock, the compensation of the broker/dealer, and its salesperson in the transaction, and monthly account statements showing the market value of each penny stock held in the customer's account. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from such rules, the broker/dealer must make a special written determination that a penny stock is a suitable investment for the purchaser and receive the purchaser's written agreement to the transaction. These heightened disclosure requirements may have the effect of reducing the number of broker/dealers willing to make a market in our shares, reducing the level of trading activity in any secondary market that may develop for our shares, and accordingly, customers in our securities may find it difficult to sell their securities, if at all. 18 CAWC has no current plans to either issue any preferred stock or adopt any series, preferences or other classification of preferred stock. The Board of Directors is authorized to (i) provide for the issuance of shares of the authorized preferred stock in series and (ii) by filing a certificate pursuant to the laws of Nevada, to establish from time to time the number of shares to be included in each such series and to fix the designation, powers, preferences and rights of the shares of each such series and the qualifications, limitations or restrictions thereof, all without any further vote or action by the stockholders. Any shares of issued preferred stock would have priority over the common stock with respect to dividend or liquidation rights. Any future issuance of preferred stock may have the effect of delaying, deferring or preventing a change in control of the company without further action by the stockholders and may adversely affect the voting and other rights of the holders of common stock. The issuance of shares of preferred stock, or the issuance of rights to purchase such shares, could be used to discourage an unsolicited acquisition proposal. For instance, the issuance of a series of preferred stock might impede a business combination by including class voting rights that would enable the holder to block such a transaction, or facilitate a business combination by including voting rights that would provide a required percentage vote of the stockholders. In addition, under certain circumstances, the issuance of preferred stock could adversely affect the voting power of the holders of the common stock. Although the Board of Directors is required to make any determination to issue such stock based on its judgment as to the best interests of stockholders, the Board of Directors could act in a manner that would discourage an acquisition attempt or other transaction that potentially some, or a majority, of the stockholders might believe to be in their best interests or in which stockholders might receive a premium for their stock over the then market price of such stock. The Board of Directors does not at present intend to seek stockholder approval prior to any issuance of currently authorized stock, unless otherwise required by law or stock exchange rules. PREEMPTIVE RIGHTS No holder of any shares of our stock has preemptive or preferential rights to acquire or subscribe for any unissued shares of any class of stock or any unauthorized securities convertible into or carrying any right, option or warrant to subscribe for or acquire shares of any class of stock not disclosed herein. NON-CUMULATIVE VOTING Holders of our common stock do not have cumulative voting rights, which means that the holders of more than 50% of the outstanding shares, voting for the election of directors, can elect all of the directors to be elected, if they so choose, and, in such event, the holders of the remaining shares will not be able to elect any directors. CASH DIVIDENDS As of the date of this Prospectus, CAWC has not paid any cash dividends to stockholders. The declaration of any future cash dividend will be at the discretion of the Board of Directors and will depend upon earnings, if any, capital requirements and CAWC’s financial position, general economic conditions, and other pertinent conditions. CAWC does not intend to pay any cash dividends in the foreseeable future, but rather to reinvest earnings, if any, in business operations. REPORTS After this Offering, CAWC will make available to its shareholders annual financial reports certified by independent accountants, and may, at its discretion, furnish unaudited quarterly financial reports. 19 INFORMATION WITH RESPECT TO THE REGISTRANT DESCRIPTION OF CAWC’s BUSINESS CAWC was incorporated on December 28, 2010 under the laws of the State of Nevada, to engage in any lawful corporate undertaking, including, but not limited to, selected mergers and acquisitions. CAWC’s principal business objective is to seek long-term growth potential in a business combination venture. On July 22, 2013, CAWC entered into an Exchange Agreement with Starpoint General Corporation to exchange 1,000 newly issued shares of CAWC for 10,000 shares of the Starpoint, representing 100% of Starpoint’s outstanding shares. We have been in the developmental stage since inception and have no operations to date. CAWC was formed by Andrew J. Befumo, the initial director, for the purpose of creating a corporation, which could be used to consummate a merger or acquisition. Mr. Befumo serves as President, Secretary, Treasurer and Sole Director. Mr. Befumo, elected to commence implementation of our principal business purpose, described below under “Plan of Operation." As such, we can be defined as a "shell" company, whose sole purpose at this time is to locate and consummate a merger or acquisition with a private entity. The Company will utilize word of mouth to locate a merger or acquisition candidate. The Company must consummate a merger or acquisition by a date 18 months after the effective date of the initial registration statement or refund investors funds as described herein. It is anticipated that the most likely consideration for such merger or acquisition will be in common stock of the Company. The proposed business activities described herein classify us as a "blank check" company. Many states have enacted statutes, rules and regulations limiting the sale of securities of "blank check" companies in their respective jurisdictions. We do not intend to undertake any efforts to cause a market to develop in the Company's securities until such time as the Company has successfully implemented its business plan described herein. Accordingly, the shareholder has executed and delivered a "lock-up" letter agreement, affirming that he/she will not sell his/her respective shares of our common stock until such time as we have successfully consummated a merger or acquisition and we are no longer classified as a "blank check" company. In order to provide further assurances that no trading will occur in our securities until a merger or acquisition has been consummated, the shareholder has agreed to place his respective stock certificate in escrow, with an escrow agent who will not release these respective certificates until such time as a merger or acquisition has been successfully consummated. However, while we believe that the procedures established to preclude any sale of our securities prior to closing of a merger or acquisition will be sufficient, there can be no assurances that the procedures established herein will unequivocally limit any shareholder's ability to sell their respective securities before such closing. Number of Total CAWC Employees and Number of Full Time CAWC Employees CAWC is currently in the development stage. During this development period, CAWC plans to rely exclusively on the services of its officer and director who will devote between 10 to 20 hours a month to establish business operations and perform or supervise the minimal services required at this time. CAWC believes that its operations are currently on a small scale and manageable by CAWC management. There are no full or part-time employees. The responsibilities are mainly administrative at this time, as CAWC operations are minimal. DESCRIPTION OF CAWC PROPERTY We share a corporate office located at 1treet, NW, Suite 300, Washington, DC 20006 with the law firm of Befumo & Schaeffer, PLLC.Office space is provided free of charge by Befumo & Schaeffer, PLLC.There are currently no proposed programs for the renovation, improvement or development of the facilities currently in use. 20 LEGAL PROCEEDINGS Within the previous 10 years, Andrew J. Befumo, our officer and director has not been involved in any proceeding of the type required to be disclosed under applicable SEC rules, including: 1. Any petition under the Federal bankruptcy laws or any state insolvency law being filed by or against, or a receiver, fiscal agent or similar officer being appointed by a court for the business or property of such person, or any partnership in which he was a general partner at or within two years before the time of such filing, or any corporation or business association of which he was an executive officer at or within two years before the time of such filing; 2. Conviction in a criminal proceeding, or being a named subject of a pending criminal proceeding (excluding traffic violations and other minor offenses);  3. Being the subject of any order, judgment, or decree, not subsequently reversed, suspended or vacated, of any court of competent jurisdiction, permanently or temporarily enjoining him from, or otherwise limiting, the following activities:  i. Acting as a futures commission merchant, introducing broker, commodity trading advisor, commodity pool operator, floor broker, leverage transaction merchant, any other person regulated by the Commodity Futures Trading Commission, or an associated person of any of the foregoing, or as an investment adviser, underwriter, broker or dealer in securities, or as an affiliated person, director or employee of any investment company, bank, savings and loan association or insurance company, or engaging in or continuing any conduct or practice in connection with such activity;  ii. Engaging in any type of business practice; or iii. Engaging in any activity in connection with the purchase or sale of any security orcommodity or in connection with any violation of Federal or State securities laws or Federal commodities laws;  4. Being the subject of any order, judgment or decree, not subsequently reversed, suspended or vacated, of any Federal or State authority barring, suspending or otherwise limiting for more than 60 days the right of such person to engage in any activity described in paragraph (3)(i) of this section, or to be associated with persons engaged in any such activity; 5. Being found by a court of competent jurisdiction in a civil action or by the Securities and Exchange Commission to have violated any Federal or State securities law, and the judgment in such civil action or finding by the Commission has not been subsequently reversed, suspended, or vacated;  6. Being found by a court of competent jurisdiction in a civil action or by the Commodity Futures Trading Commission to have violated any Federal commodities law, and the judgment in such civil action or finding by the Commodity Futures Trading Commission has not been subsequently reversed, suspended or vacated; 7. Being the subject of, or a party to, any Federal or State judicial or administrative order, judgment, decree, or finding, not subsequently reversed, suspended or vacated, relating to an alleged violation of: i. Any Federal or State securities or commodities law or regulation; or ii. Any law or regulation respecting financial institutions or insurance companiesincluding, but not limited to, a temporary or permanent injunction, order of disgorgement or restitution, civil money penalty or temporary or permanent cease-and-desist order, or removal or prohibition order; or iii. Any law or regulation prohibiting mail or wire fraud or fraud in connection withany business entity; or 8. Being the subject of, or a party to, any sanction or order, not subsequently reversed, suspended or vacated, of any self-regulatory organization (as defined in Section 3(a)(26) of the Exchange Act (15 U.S.C. 78c(a)(26))), any registered entity (as defined in Section 1(a)(29) of the Commodity Exchange Act (7 U.S.C. 1(a)(29))), or any equivalent exchange, association, entity or organization that has disciplinary authority over its members or persons associated with a member. 21 MARKET PRICE OF AND DIVIDENDS ON CAWC’s COMMON STOCK Market Price As of the date of this Prospectus, there is no public market for CAWC common stock. This Prospectus is a step toward creating a public market for CAWC stock, which may enhance the liquidity of our shares. However, there can be no assurance that a meaningful trading market will develop. We make no representation about the present or future value of our common stock. As of the date of this Prospectus, 1. There are no outstanding options or warrants to purchase, or other instruments convertible into our common equity. 2. There are currently 10,000,000 shares of our common stock held by our officer and director that are not eligible to be sold pursuant to Rule 144 under the Securities Act; 3. Other than the stock registered under CAWC’s initial Registration Statement, there is no stock that has been proposed to be publicly offered resulting in dilution to current shareholder. All of the presently outstanding shares of common stock held by our President are "restricted securities" as defined under Rule 144 promulgated under the Securities Act and may only be sold pursuant to an effective registration statement or an exemption from registration, if available. The SEC has adopted final rules amending Rule 144, which became effective on February 15, 2008. Pursuant to the new Rule 144, one year must elapse from the time a “shell company”, as defined in Rule 405, ceases to be a “shell company” and files Form 10 information with the SEC, before a restricted shareholder can resell their holdings in reliance on Rule 144. Form 10 information is equivalent to information that a company would be required to file if it were registering a class of securities on Form 10 under the Securities and Exchange Act of 1934 (the “Exchange Act”). Under the amended Rule 144, restricted or unrestricted securities, that were initially issued by a reporting or non-reporting shell company or an Issuer that has at anytime previously a reporting or non-reporting shell company as defined in Rule 405, can only be resold in reliance on Rule 144 if the following conditions are met: (1) the issuer of the securities that was formerly a reporting or non-reporting shell company has ceased to be a shell company; (2) the issuer of the securities is subject to the reporting requirements of Section 13 or 15(d) of the Exchange Act; (3) the issuer of the securities has filed all reports and material required to be filed under Section 13 or 15(d) of the Exchange Act, as applicable, during the preceding twelve months (or shorter period that the Issuer was required to file such reports and materials), other than Form 8-K reports; and (4) at least one year has elapsed from the time the issuer filed the current Form 10 type information with the SEC reflecting its status as an entity that is not a shell company. The Company plans to have its stock quoted on the OTCBB. In order to be quoted on the OTCBB, an authorized market maker must file a Form 211 application on our behalf in order to make a market for our common stock.There can be no assurance that a market maker will agree to file the necessary documents with FINRA, which operates the OTCBB, nor can there by any assurance that such an application for quotation will be approved or that a regular trading market will develop or that if developed, will be sustained. At the present time, the Company is classified as a “shell company” under Rule 405 of the Securities Act. As such, all restricted securities presently held by the founders of the Company may not be resold in reliance on Rule 144 until: (1) the Company files Form 10 information with the SEC when it ceases to be a “shell company”; (2) the Company has filed all reports as required by Section 13 and 15(d) of the Securities Act for twelve consecutive months; and (3) one year has elapsed from the time the Company files the current Form 10 type information with the SEC reflecting its status as an entity that is not a shell company. 22 HOLDERS As of the date of this Prospectus, CAWC has 12,200,000 shares of $0.001 par value common stock issued and outstanding held by 26 shareholders. DIVIDENDS We have neither declared nor paid any cash dividends on either our preferred or common stock. For the foreseeable future, we intend to retain any earnings to finance the development and expansion of our business, and do not anticipate paying any cash dividends on our preferred or common stock. Any future determination to pay dividends will be at the discretion of the Board of Directors and will be dependent upon then existing conditions, including its financial condition, results of operations, capital requirements, contractual restrictions, business prospects, and other factors that the Board of Directors considers relevant. 23 Continental Alloy Wheel Corporation (A Development Stage Company) Index to the Financial Statements (Unaudited) For the Period from December 28, 2010 (Inception) to March 31, 2013 Balance Sheets (Unaudited) as of March 31, 2013 and December 31, 2012 F-2 Statements of Operations (Unaudited) for the three month periods ended March 31, 2013 and 2012, and from December 28, 2010 (Inception) to March 31, 2013 F-3 Statements of Cash Flows (Unaudited) for the three month periods ended March 31, 2013 and 2012, and from December 28, 2010 (Inception) to March 31, 2013 F-4 Notes to the Financial Statements (Unaudited) F-5 F-1 Continental Alloy Wheel Corporation (A Development Stage Company) Balance Sheets (Unaudited) March 31, 2013 December 31, 2012 ASSETS Cash $ 542 $ 542 Prepaid expenses 2,500 - Total current assets 3,042 542 Restricted cash 22,000 22,000 Total assets $ 25,042 $ 22,542 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable - related party $ 22,220 $ 21,631 Accounts payable 4,381 11,458 Total current liabilities 26,601 33,089 Redeemable common stock, par value $0.001, 2,200,000 and 0 shares outstanding at March 31, 2013 and December 31, 2012, respectively. 22,000 22,000 Stockholders' Deficit Common Stock, par value $.001, 75,000,000 shares authorized, 10,000,000 and 10,000,000 shares issued and outstanding as of March 31, 2013 and December 31,2012, respectively. 10,000 10,000 Additional paid-in capital 10,361 809 Deficit accumulated during the development stage (43,920 ) (43,356 ) Total stockholders' deficit (23,559 ) (32,547 ) Total liabilities and stockholders' deficit $ 25,042 $ 22,542 See accompanying notes to the financial statements. F-2 Continental Alloy Wheel Corporation (A Development Stage Company) Statements of Operations (Unaudited) For the three month period ended March 31, 2013 For the three month period ended March 31, 2012 For the Period from December 28, 2010 (Inception) to March 31, 2013 Revenues: $ - $ - $ - Operating expenses: Selling, general and administrative 564 13,149 43,920 Operating loss before income taxes (564 ) (13,149 ) (43,920 ) Income tax (expense) benefit - - - Net loss available to common stockholders $ (564 ) $ (13,149 ) $ (43,920 ) Basic and diluted loss per common share $ (0.00 ) $ (0.00 ) Weighted average shares outstanding 12,200,000 10,000,000 See accompanying notes to the financial statements. F-3 Continental Alloy Wheel Corporation (A Development Stage Company) Statements of Cash Flows (Unaudited) For the three month period ended March 31, 2013 For the three month period ended March 31, 2012 For the Period from December 28, 2010 (Inception) to March 31, 2013 Cash flows from operating activities: Net loss $ (564 ) $ (13,149 ) $ (43,920 ) Adjustments to reconcile net loss to net cash used in operating activities: (Increase) decrease in prepaid expense (2,500 ) - (2,500 ) Increase (decrease) in accounts payable - related party 589 18,399 22,220 Increase (decrease) in accounts payable (7,077 ) (5,690 ) 4,381 Net cash used in operating activities (9,552 ) (440 ) (19,819 ) Cash flows from investing activities: - - - Net cash provided by investing activities - - - Cash flows from financing activities: Cash received from common stock issuances - - 1,000 Contributed capital 9,552 440 19,361 Net cash provided by financing activities 9,552 440 20,361 Net increase in cash - - 542 Cash at beginning of period 542 - - Cash at end of period $ 542 $ - $ 542 Non-Cash Investing and Financing Activities: Issuance of redeemable common stock for restricted cash $ - $ - $ 22,000 Issuance of common stock for subscriptions receivable $ - $ 1,000 $ 1,000 Supplemental Disclosures: Cash paid for interest $ - $ - $ - Cash paid for income taxes $ - $ - $ - See accompanying notes to the financial statements. F-4 Continental Alloy Wheel Corporation (A Development Stage Company) Notes to the Financial Statements (Unaudited) For the Period from December 28, 2010 (Inception) to March 31, 2013 1) ORGANIZATION Continental Alloy Wheel Corporation (the “Company”) was incorporated on December 28, 2010 in the State of Nevada. The Company’s accounting and reporting policies conform to accounting principles generally accepted in the United States of America, and the Company’s fiscal year end is December 31. The Company is defined as a "shell" company, whose sole purpose at this time is to locate and consummate a merger or acquisition with a private entity. The Company will utilize word of mouth to locate a merger or acquisition candidate. The Company must locate a merger or acquisition candidate within 18 months of the effectiveness of its S-1 registration statement or refund investors’ funds as described in the S-1 filing. It is anticipated that the most likely consideration for such merger or acquisition will be in common stock of the Company. To date, the Company’s activities have been limited to its formation, minimal operations, and the raising of equity capital. The S-1 became effective on August 15, 2012. DEVELOPMENT STAGE COMPANY The Company is considered to be in the development stage as defined in ASC 915 “Accounting and Reporting by Development Stage Enterprises.” The Company’s efforts have been devoted primarily to raising capital, borrowing funds and attempting to implement its planned, principal activities. 2) SIGNIFICANT ACCOUNTING POLICIES USE OF ESTIMATES The preparation of the Company’s financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amount of revenues and expenses during the reporting period. Actual results could differ from those estimates. The Company’s periodic filings with the Securities and Exchange Commission include, where applicable, disclosures of estimates, assumptions, uncertainties and markets that could affect the financial statements and future operations of the Company. F-5 Continental Alloy Wheel Corporation (A Development Stage Company) Notes to the Financial Statements (Unaudited) For the Period from December 28, 2010 (Inception) to March 31, 2013 2) SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) CASH AND CASH EQUIVALENTS Cash and cash equivalents include cash in banks, money market funds, and certificates of term deposits with maturities of less than three months from inception, which are readily convertible to known amounts of cash and which, in the opinion of management, are subject to an insignificant risk of loss in value. The Company had $542 in cash and cash equivalents as of March 31, 2013 and December 31, 2012, respectively. RECENTLY ISSUED ACCOUNTING PRONOUNCEMENTS Various Accounting Standards Updates (ASUs) through ASU No. 2013-07 which contain technical corrections to existing guidance or affect guidance to specialized industries or entities were recently issued. These updates have no current applicability to the Company or their effect on the financial statements would not have been significant. 3) RESTRICTED CASH AND REDEEMABLE COMMON STOCK In August, 2012, the Company sold 2,200,000 shares of common stock for $22,000. Since the Company must locate a merger or acquisition candidate within 18 months of the effectiveness of its S-1 registration statement or refund investors’ funds, the transaction has been recorded outside of stockholder’s equity, and excluded from cash. 4) STOCKHOLDERS’ EQUITY CAPITAL CONTRIBUTIONS During the three month periods ended March 31, 2013 and 2012, the Company’s President and Director contributed $9,552 and $440, respectively, to fund certain operating expenses. This amount has been recorded in additional paid-in capital as of March 31, 2013 and December 31, 2012. 5) PROVISION FOR INCOME TAXES The Company recognizes the tax effects of transactions in the year in which such transactions enter into the determination of net income, regardless of when reported for tax purposes. Deferred taxes are provided in the financial statements under ASC 718-740-20 to give effect to the resulting temporary differences which may arise from differences in the basis of fixed assets, depreciation methods, allowances, and start-up costs based on the income taxes expected to be payable in future years. All tax years from inception are open to examination by the Internal Revenue Service. F-6 Continental Alloy Wheel Corporation (A Development Stage Company) Notes to the Financial Statements (Unaudited) For the Period from December 28, 2010 (Inception) to March 31, 2013 5) PROVISION FOR INCOME TAXES (CONTINUED) Minimal development stage deferred tax assets arising as a result of net operating loss carry forwards have been offset completely by a valuation allowance due to the uncertainty of their utilization in future periods. Operating loss carry forwards totaled $43,920 for the period from December 28, 2010 (Inception) through March 31, 2013 and will begin to expire in 2030. Accordingly deferred tax assets of approximately $15,372 were offset by a valuation allowance. The Company adopted the provisions of uncertain tax positions as addressed in ASC 740-10-65-1, on December 28, 2010. As a result of the implementation of ASC 740-10-65-1, the Company recognized approximately no increase in the liability for unrecognized tax benefits. The Company has no tax position at March 31, 2013 for which the ultimate deductibility is highly certain but for which there is uncertainty about the timing of such deductibility. The Company recognizes interest accrued related to unrecognized tax benefits in interest expense and penalties in operating expenses. No such interest or penalties were recognized during the periods presented. The Company had no accruals for interest and penalties as of March 31, 2013 and December 31, 2012. The Company’s utilization of any net operating loss carry forward may be unlikely as a result of its intended development stage activities. 6) GOING CONCERN AND LIQUIDITY CONSIDERATIONS The accompanying financial statements have been prepared assuming that the Company will continue as a going concern, which contemplates, among other things, the realization of assets and satisfaction of liabilities in the normal course of business. As of March 31, 2013, the Company had an accumulated deficit of $43,920. The Company intends to fund operations through equity financing arrangements, which may be insufficient to fund its capital expenditures, working capital and other cash requirements for the next twelve months. The ability of the Company to emerge from the development stage is dependent upon, among other things, obtaining additional financing to continue operations, and its ability to implement its planned, principal activities. In response to these problems, management intends to raise additional funds through public or private placement offerings. These factors, among others, raise substantial doubt about the Company’s ability to continue as a going concern. The accompanying financial statements do not include any adjustments that might result from the outcome of this uncertainty. 7) SUBSEQUENT EVENTS The Company has evaluated its subsequent events from the balance sheet date through the date of this report and determined that there are no additional events to disclose. F-7 Russell E. Anderson,CPA Russ Bradshaw, CPA William R. Denney, CPA Sandra Chen, CPA REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders Continental Alloy Wheel Corporation Las Vegas, NV We have audited the accompanying balance sheets of Continental Alloy Wheel Corporation (the “company”) as of December 31, 2012 and 2011, and the related statements of operations, changes in stockholders’ deficit, and cash flows for the years ended December 31, 2012 and 2011, and for the period of December 28, 2010 (inception) to December 31, 2012. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. 5296 S. Commerce Dr
